Citation Nr: 1731693	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder (referred to herein as "depression"), for the period prior to April 1, 2016.  

2.  Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disability, to include major depressive disorder, from April 1, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran testified during a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In a December 2014 decision, the Board granted in part the Veteran's claim for an increased rating and assigned an initial evaluation of 50 percent.  She filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which, in a March 2016 order granting a joint motion for partial remand (JMPR), vacated the decision to the extent that it denied an evaluation in excess of 50 percent.  In compliance with the JMPR, the Board remanded the Veteran's appeal in January 2017 with instruction to obtain records of her involvement in an employee assistance program (EAP).  In a January 2017 letter from the Federal Occupational Health Service, VA was informed that release of these records was not permitted due to confidentiality.  Subsequently, in a January 2017 letter VA provided the Veteran with forms with authorization forms instructing her to permit these records to be released if she wanted them considered as part of her claim.  No response was received from the Veteran.  The Board is therefore satisfied that the instructions in its January 2017 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to April 1, 2016, the Veteran's depression was not productive of total occupational and social impairment, or of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.

2.  From April 1, 2016, the Veteran's depression was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder, prior to April 1, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for an evaluation in excess of 70 percent for an acquired psychiatric disability, to include major depressive disorder, from April 1, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Depression

The Veteran seeks increased ratings for her depression.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's initial 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

Prior to April 1, 2016

The Board incorporates by reference into this decision the facts as summarized in its vacated December 2014 decision.  

VA treatment records associated with the claims file after the Board's prior decision include a March 2014 emergency room record in which the Veteran reported a panic attack.  She reported being overwhelmed every day and experienced shortness of breath.  She was referred for a psychological evaluation and diagnosed with major depressive disorder and generalized anxiety disorder with somatization of anxiety.  She was assigned a GAF score range of 50-60.  In January 2016 she reported depression with decreased attention, decreased concentration, poor sleep, ruminations, social isolation, weight gain, and anxiety.  Affect was tearful and anxious with limited range.  There was no evidence of abnormal or psychotic thoughts.  She was prescribed medication.

As discussed in the introduction, the Board's prior opinion was vacated due to VA's failure to attempt to obtain records of the Veteran's involvement with EAP.  VA attempted to obtain those records, but the Veteran did not respond to a request to provide the necessary authorization to release them.  The Board cannot review what the Veteran does not allow VA to receive.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  A January 2017 letter from the Federal Occupational Health Service explained that the Veteran had seven sessions of the short-term consultation and problem-solving program from February through June of 2014. 

The Board finds that an initial evaluation in excess of 50 percent is not warranted for the Veteran's depression for the period prior to April 1, 2016.  Essentially, the evidence added to the record since the Board's vacated December 2014 decision is consistent with the evidence of record at the time.  Higher ratings are available for total occupational and social impairment or occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The evidence weighs against symptoms of such severity.  Rather than exhibiting deficiencies in most areas, the focus of her symptoms and stress appears to be almost entirely on her work.  Despite these deficiencies, she is able to maintain her employment, and there is little indication of deficiencies in family relations, judgment, or mood apart from work.  Furthermore, her GAF scores remain in the 50-60 range throughout the period, which is indicative of moderate symptoms.  For these reasons, the Board finds that an initial evaluation in excess of 50 percent is not warranted for the Veteran's depression prior to April 1, 2016.

From April 1, 2016

VA treatment records reflect that the Veteran was hospitalized for suicidal ideation on April 1, 2006.  She was diagnosed with major depressive disorder, generalized anxiety disorder, and panic disorder presented with suicidal ideation in the context of work stressors and anxiety about her managers finding out about her depression.  She was discharged five days later in order to attend her son's wedding.  At a follow-up the next week, she reported sadness but no suicidal or homicidal ideation.  In May 2016 she reported that she had stopped taking her medication because she had read that it increased blood pressure, and she stated her belief that VA was trying to kill her.  In September 2016 she denied suicidal ideation, homicidal ideation, and psychosis, and was appropriately future-oriented.  She reported a sustained sense of anger and frustration because her mental health history had been revealed to her supervisor at work.  Mood was dysphoric and anxious and affect was labile.

The Veteran underwent a VA examination in November 2016.  She reported that she lived with her brother and maintained a close relationship with her son and his family, though she isolates herself from them when she's not feeling well.  She reported frustrations with her inability to get promoted and her general job performance due to irritability and fatigue.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, near continuous panic or depression, chronic sleep impairment, memory impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stress, and impaired impulse control.  She was diagnosed with major depressive disorder and unspecified anxiety disorder, with the anxiety disorder being the result of depression.  The examiner found that the Veteran's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA treatment records reflect that in March 2017, the Veteran was diagnosed with recurrent moderate major depressive disorder without psychosis.  She expressed continued anger about her inability to get promoted at work since her mental health history was made available to her superiors.

The Board finds that an evaluation in excess of 70 percent is not warranted for the Veteran's depression for the period from April 1, 2016.  A higher rating is available for total occupational and social impairment.  The evidence does not support symptoms of such severity.  Despite her hospitalization for suicidal ideation, the Veteran is able to maintain employment and relationships with her family.  She is able to function as a member of society both socially and occupationally and is free of delusions, hallucinations, or any of the other symptoms characteristic of a 100 percent rating.  Furthermore, the VA examiner did not find total social and occupational impairment, but instead found a level of impairment contemplated by a 30 percent rating.  For these reasons, the finds that an evaluation in excess of 70 percent is not warranted for the Veteran's depression for the period from April 1, 2016.


ORDER

An initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder, for the period prior to April 1, 2016, is denied.

An evaluation in excess of 70 percent for an acquired psychiatric disability, to include major depressive disorder, for the period from April 1, 2016, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


